Citation Nr: 0737043	
Decision Date: 11/26/07    Archive Date: 12/06/07

DOCKET NO.  03-07 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for left knee disorder, 
including as secondary to service-connected disability of 
left foot plantar fascia injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active military service from November 1983 to 
November 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In August 2006 the veteran appeared and 
testified at a hearing, at the RO, before a Veterans Law 
Judge who is no longer employed by the Board.  In October 
2006, the Board remanded this matter for further evidentiary 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In October 2007, the Board advised the veteran that the 
Veterans Law Judge who conducted his hearing at the RO in 
August 2006 was no longer employed by the Board.  He was 
advised that the Board could render a decision based on the 
appellate record as it was, but he also had a right to 
another hearing if he desired.  In November 2007, the Board 
received the veteran's response in which he indicated he 
wanted to attend a Travel Board hearing before a Veterans Law 
Judge at the RO.  

Accordingly, the case is REMANDED for the following action:

1. Schedule a hearing for the veteran 
before a Veterans Law Judge at the RO, as 
the docket permits.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

